THE COURT.
In this matter it is ordered that the clerk’s transcript be filed without payment of filing fees.
It appears that the present appeal is from an order of the superior court denying appellant’s motion for an order vacating an interlocutory judgment of divorce rendered against him in the Superior Court of Los Angeles County May 8, 1956, and a final judgment of divorce entered August 26, 1958. It appears from an examination of the files of the superior court in that action that the motion which was denied from which the appeal was taken was the sixth of substantially identical motions made in the superior court, and that the relief sought was identical with that of a petition to the *459District Court of Appeal in this district which was denied, and in which a hearing was denied by the Supreme Court December 16, 1960. (2d Civil 25090.)
The present appeal is frivolous, vexatious and undeserving of further consideration.
For these reasons, the appeal is dismissed.
A petition for a rehearing was denied October 2, 1961, and appellant’s petition for a hearing by the Supreme Court was denied November 1, 1961.